Name: Council Regulation (EEC) No 1879/87 of 30 June 1987 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 7. 87 Official Journal ,of the European Communities No L 179/3 COUNCIL REGULATION (EEC) No 1879/87 of 30 June 1987 amending Regulation (EEC) No 3164/76 on the Community quota for the carriage of goods by road between Member States the Community quota shall be fixed at 11 535 and allocated as follows : Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom 1 036, 929, 1 735, 293, 1 014, 1 488, 341 , 1 424, 404, 1 553, 416, 902. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas, on 16 December 1986, the Council adopted Decision 86/647/EEC fixing the allocation to Member States of the extra Community authorizations for 1987 resulting from the annual and additional increase in the Community quota for the carriage of goods by road (3) ; Whereas it is necessary to lay down the definitive number of Community authorizations for 1987, to allocate these authorizations to Member States and to amend, as a result, Regulation (EEC) No 3164/76 (4), as last amended by Regulation (EEC) No 3677/85 0, Without prejudice to Article 3a, a Member State may, as from 1 July 1987, request, for 1987, the conversion into short-term Community authorizations, according to the procedures provided for in Article 3a (3) and (4), of all or part of the additional Community authorizations as resul ­ ting from the first subparagraph, at the rate of six short ­ term authorizations for each of the abovementioned addi ­ tional authorizations.' r HAS ADOPTED THIS REGULATION : Article 1 Article 3 (4) of Regulation (EEC) No 3164/76 is replaced by the following : '4. For 1987 the total number of Community authorizations allocated to all Member States under Article 2 This Regulation shall enter into force on 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1987. For the Council The President H. DE CROO (') OJ No C 65, 12. 3. 1987, p. 4. (2) Opinion delivered on 15 June 1987 (not yet published in the Official Journal). (3) OJ No L 382, 31 . 12. 1986, p. 2. (4) OJ No L 357, 29. 12. 1976, p. 1 . f5) OJ No L 354, 30. 12. 1985, p. 46.